Title: Abigail Adams to Elizabeth Ellery Dana, 6 June 1797
From: Adams, Abigail
To: Dana, Elizabeth Ellery


        
          Philadelphia June 6t[h 1797]
        
        Blessed are the Peace makers, says [a Good] Book, for which you and I, entertain the highest respect and reverence. I quote this benidiction to reconcile you to the appointment of your Best Ffriend, as Envoy Extraordinary and Minister Plenipotentiary to the French Republick.
        An appointment which all true Friends to their Country, and real Americans will rejoice in out of 28 Senators, there were 22 approving voices, as the Yeas and Nays were taken. I commit no transgression in Communicating this to you. Two Senators were absent, & two have not been here this Session. amongst the Six, Massachusetts has the Misfortune to have one. my Situation forbids my expressions of indignation! The French Faction are not less insolent or less sparing of their abuse upon the President, than they were upon his Predcessor; but I can read Bache every morning with Cool contempt. I think this a Proof of Phylosphy. you too my dear Madam,

must arm yourself with the same shield for you will find occation for the full exercise of it. But the Curse Causeless, shall not hurt us—
        You know well, that I can sympathize with you in all those trials which have call’d our dearest Friends, to the Post of Danger and difficulties; they have heretofore been fellow Laboures together in the arduous, and Perilious Conflict for Freedom and danger independance, having thrown of the Shackles, and shivered the fetters as of one dominering power, we must not now permit them to be forced upon us, by a more insolent and assuming Hands with pretentions less founded, aiming not only to wrest from us our Freedom and Independance, But our Religion also—
        The Prospect is truly allarming, and threatens but our Country [with] nothing less than the Subversion of all, which our [Friends] have Mutually aided each other in obtaining, and [whic]h we had good reason to Expect would be transmitted [a] fair inheritance to our Children.
        As your Friend is again Calld upon by his Country to take an active part, in a Mission of a highly interesting and very important Nature, on the isssue of which is involved the Peace of our Country, I cannot permit a doubt to arrise respecting his acceptance of it. Mr Marshall who is joind with him supports a very fair and Honorable Character, and is sayd to be truly American, and to this Opinion, the Six Votes against both the Gentlemen, will be a standing Record.
        Having been Whitness to your fortitude and Patriotism upon a more trying occation than the Present, as the Circumstances of our Country were then more distressing I flatter myself you will persevere in the sane line of Conduct, which led you then to Sacrifice, every personal Consideration to the Welfare of our Country—
      